DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US20150122072) in view of Piccolo (US6951440).
Regarding claim 1, Wu teaches a machine tool including two rotary feed axes for controlling a posture of a tool and three orthogonal linear axes for moving a position of a workpiece relative to the tool in X-, Y- and Z-axes, the machine tool comprising: a spindle (230) on an end of which the tool (9) is mounted (See Fig. 4 depicting the spindle 230 and the tool 9 mounted at the end of the spindle 230), a spindle head (23) for supporting the spindle so as to be capable of rotating about a spindle axis of rotation (See modified Fig. 2 and Fig. 3 depicting the spindle head, the spindle rotation, and the spindle axis of rotation) , a C-axis pivot shaft (2) for supporting the spindle head (23) so as to be rotatable about a first axis extending orthogonal to the spindle axis of rotation (See modified Fig. 3 depicting the first axis and paragraph 0030 describing the axis in which the head can swing), a first rotary feed axis device (21,22) which is provided on the C-axis pivot shaft (2) and which rotates the spindle head about the first axis (See modified Fig. 3 depicting the first axis and paragraph 0047 describing the first rotary feed axis device 21, 22 rotating the spindle head), a Z-axis slider which is provided so as to be movable in the Z-axis direction (paragraph 0007 describing the direction of reciprocation), and supports the C-axis pivot shaft so as to be rotatable (C) about a second axis (See modified Fig. 1 depicting the Z-axis slider, the saddle, the spindle head support unit which is the C-axis pivot shaft, second axis , and first axis of a conventional machine tool), a saddle (See modified Fig. 1 depicting the saddle with Z-axis slider mounted on it) to which the Z-axis slider is mounted so as to be movable in the Z-axis direction (paragraph 0007 describing the direction of reciprocation), and restricting means (24, 25, 26). 

    PNG
    media_image1.png
    698
    732
    media_image1.png
    Greyscale

Modified Fig. 1 of Wu (US20150122072)

    PNG
    media_image2.png
    598
    616
    media_image2.png
    Greyscale

Modified Fig. 2 of Wu (US20150122072)

    PNG
    media_image3.png
    774
    832
    media_image3.png
    Greyscale

Modified Fig. 3 of Wu (US20150122072)
Although Wu suggests a second rotary feed axis device to rotate the C-axis pivot shaft about the second axis, Wu fails to specifically teach the second axis is inclined relative to the Z-axis by an inclination angle, a second rotary feed axis device which is provided on the Z-axis slider and which rotatably feeds the C-axis pivot shaft about the second axis, and restricting a rotary feed range of the first rotary feed axis device so that the spindle axis of rotation is not parallel or coincident to the second axis.
Piccolo teaches the spindle head (6) rotatable about a second axis (22) and which is inclined relative to the Z-axis (10) by an inclination angle (See Fig. 1 depicting the spindle head , second axis, and vertical direction), a second rotary feed axis device which rotatably feeds the C-axis pivot shaft (6 is representing C-axis pivot shaft 2 of Wu) about the second axis (22) (See modified Fig. 2 depicting the second rotary feed axis device and paragraph 5 describing the rotation of the C-axis pivot shaft).

    PNG
    media_image4.png
    649
    797
    media_image4.png
    Greyscale

Modified Fig. 2 of Piccolo (US6951440)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine tool of Wu to provide a second rotary feed axis device, as taught by Piccolo. Doing so would provide a greater reach for the tool to machine a workpiece.

Furthermore, Wu’s restricting means is capable of restricting the rotary feed range. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotary feed range of Wu to be restricted when the spindle axis of rotation is parallel or coincident to the second axis in order to perform machining operations as desired by the tool user.
With the modification by Piccolo, Wu as modified would teach the second axis inclined relative to the Z-axis and the second rotary feed axis device which is provided on the Z-axis slider.

Although Wu teaches a restricting means for the rotary feed range of the first rotary feed axis device, Wu fails to specifically wherein the angle that the rotary axis of the spindle forms relative to the Z-axis is smaller than the inclination angle of the second axis, when the first axis of the rotary feed axis device is horizontal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the angle that the rotary axis of the spindle forms relative to the Z-axis is smaller than the inclination angle of the second axis, when the first axis of the rotary feed axis device is horizontal. Doing so would match the rotary feed range of the spindle head to the tool user’s desired workpiece profile and machining needs.

Response to Arguments
Applicant's arguments filed August 24th 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “wherein the restricting means regulated an upper limit of the rotary feed range of the first rotary feed axis device so that the angle that the rotary axis of the spindle forms relative to the vertical direction is smaller than the inclination angle of a central axis of the spindle axis of rotation relative to the vertical direction”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
As written in statements of combination of Wu and Piccolo, the combination is capable of making the angle that the rotary axis of the spindle forms relative to the Z-axis smaller than the inclination angle of the second axis when the first axis of the first rotary feed axis device is horizontal because the spindle device in the modified device of Wu is capable of spinning to any angle desired and the restricting means is capable of restricting that spindle at any angle as desired. The first axis of the rotary feed axis device will stay horizontal as seen in FIG. 3 of modified Wu, where the angle that the rotary axis of the spindle relative to the Z-axis will increase/decrease as desired when rotating position of spindle and will be smaller than the stationary inclination angle of the second axis (modified fig. 1 of Wu) that the Z-axis is inclined with respect to the horizontal axis. Thus, the spindle device in the modified device of Wu is capable of spinning to any angle desired and the restricting means is capable of restricting inclination of the spindle at any point based on the shape of the workpiece, referred to in the office action page 7 statements.
As currently claimed, the restricting means are not required to regulate the upper limit of the rotary feed range, but instead are simply required to be able to hold the angle that the rotary axis of the spindle forms relative to the Z-axis at the claimed relationship.
For the reasons set forth above, the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722